106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Paul VERNO, Plaintiff-Appellant,v.Wayne HILLIARD, Unit Manager;  Aaron Edison, Counselor;William Thompson, Warden of Federal CorrectionalInstitution, Morgantown;  Mary E. McBride, ActingAdministrator National Inmate Appeals of Bureau of Prisons,Justice Department, Defendants-Appellees.
No. 96-6278.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-95-69-1)
Joseph Paul Verno, Appellant Pro Se.
William David Wilmoth, United States Attorney, Daniel W. Dickinson, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Verno appeals the district court's order denying relief on his Bivens* complaint and denying his request to have a charge expunged from his prison record.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Verno v. Hilliard, No. CA-95-69-1 (N.D.W.Va. Feb. 12, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)